 1
                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   EMMANUEL FLORES,                      ) Case No. CV 19-02119-AG (JDE)
                                           )
12                     Petitioner,         )
                                           ) JUDGMENT
13                     v.                  )
                                           )
     XAVIER BECERRA,                       )
14                                         )
                                           )
15                     Respondent.         )
                                           )
16
17         Pursuant to the Order Accepting Findings and Recommendation of the
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Petition is denied and this action is
20   dismissed with prejudice.
21   Dated: May 31, 2019
22
                                              ______________________________
23
                                              ANDREW J. GUILFORD
24                                            United States District Judge
25
26
27
28
